Citation Nr: 1826460	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-34 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent prior to June 22, 2014, and in excess of 70 percent since then, for major depressive disorder with posttraumatic stress disorder (PTSD).

2. Entitlement to an initial compensable rating for cervicogenic migraines.

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Counsel


INTRODUCTION

The Veteran had active service from September 1984 to July 1987 and from November 1988 to September 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In an August 2014 rating decision since issued, the RO granted a higher 70 percent rating for major depressive disorder with PTSD, effective June 23, 2014.  The Veteran, however, is presumed to be seeking even higher ratings during the entire period under appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

A March 2018 videoconference hearing was held before the undersigned; a transcript is of record.

The Board notes that the RO denied a claim for TDIU in a June 2017 rating decision based on the Veteran's failure to report for a VA examination.  However, entitlement to a TDIU rating has been raised by the record in association with these claims for increased ratings, as well as in the hearing testimony.

The issues of entitlement to an initial compensable rating for cervicogenic migraines and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's major depressive disorder with PTSD is manifested mainly by depressed mood, anxiety, suspiciousness, panic attacks more than once a week, near-continuous panic or depression, chronic sleep impairment, mild memory loss, flattened affect, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and suicidal ideation.


CONCLUSION OF LAW

The criteria for an initial 70 percent rating for major depressive disorder with PTSD are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic Codes 9411, 9434 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

VA satisfied the duties to notify and assist in the appeal, and neither the Veteran nor her representative has asserted any error as to the duties.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  The Veteran was provided VA examinations regarding her claim; as discussed in greater detail below, the Board finds the examinations to be adequate upon which to adjudicate the merits of this appeal.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing to fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the March 2018 Board hearing, the undersigned identified the issue on appeal and focused on the elements necessary to substantiate the claim and evidence that could assist the Veteran in substantiating the claim.  Neither the Veteran nor her representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103 (c)(2) were satisfied.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet App 119, 125-26 (1999), the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a Veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, as here, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of further "staged ratings" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.

The RO has rated the Veteran's major depressive disorder with PTSD under the General Rating Formula for Mental Disorders, which assigns ratings based on particular symptoms and the resulting functional impairment(s).  See 38 C.F.R § 4.130, Diagnostic Code 9434 (major depressive disorder).  The General Rating Formula is as follows:

A 30 percent rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

On June 2011 VA examination, the examiner noted the Veteran had consistent VA mental health treatment for depressed mood.  She reported she had one adult son with whom she had a good relationship, but a limited social life and no involvement in recreational activities.  She stated she felt sad every day for most of the day, with low energy, low motivation, difficulty sleeping, anhedonia, frequent crying spells, social isolation, low libido, irritability, and difficulty concentrating.  She reported sleeping approximately three hours per night, leading to increased irritability and fatigue.  On mental status examination, the examiner described her mood as depressed, and stated she had difficulty focusing and was easily distracted by noise.  The examiner noted the Veteran had a mildly impaired immediate memory and fair impulse control, as she reported difficulty controlling her anger with some outbursts.  The diagnosis was moderate, recurrent major depressive disorder.

On June 2014 VA examination, the Veteran was diagnosed with severe PTSD with panic attacks and generalized anxiety, as well as moderate, recurrent major depressive disorder secondary to PTSD, which cause occupational and social impairment with deficiencies in most areas.  The examiner noted that the Veteran's depressive symptoms developed concomitant with or subsequent to her PTSD symptoms, and that research indicates PTSD probably drives the development of secondary depressive disorder.  The examiner indicated the Veteran had symptoms of depressed mood, anxiety, suspiciousness, panic attacks more than once a week, near-continuous panic or depression, chronic sleep impairment, mild memory loss, flattened affect, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and suicidal ideation.  The examiner noted her affect was constricted and that she reported her mood as "sad and angry."  The Veteran stated that she had suicidal thoughts but would never act on them because of her religious faith and not wanting to hurt her son and other family members and friends.  She denied homicidal ideations.  She reported problems with focused attention and related forgetfulness.

The Veteran's VA medical records reflect a hospitalization from February 2013 to April 2013 for PTSD and depression.  She was awarded a temporary total disability rating during this time.

On review of the record, the Board finds that the disability picture presented by the Veteran's major depressive disorder with PTSD more accurately reflects a 70 percent disability rating, but no higher, for the entire appellate period.  While the preponderance of the Veteran's symptoms during the earlier June 2011 VA examination alone did not suggest occupational and social impairment with deficiencies in most areas, the Board notes that the examination only discussed her major depressive disorder, which the June 2014 VA examiner stated was secondary to the PTSD.  As well, her medical records reflected more serious symptoms indicative of a need for a lengthy hospitalization for treatment.

The Veteran had not provided argument to support a higher 100 percent rating during any of the appeal period, and the Board finds that the preponderance of the evidence does not support a higher rating.  The overall record does not show that at any time during the appellate period, the Veteran had gross impairment in thought processes or communication, persistent delusions or hallucinations, persistent danger of hurting self or others, or other symptoms reflective of a higher 100 percent rating.  Considering the lay and medical evidence of record, the Board finds that there has not been total social and occupational impairment at any time in appellate status.

The Board has carefully considered the level of impairment contemplated by the various levels delineated in the rating schedule and found that the evidence indicates that the overall level of disability for the entire appellate period - notwithstanding the period she was awarded a total rating for treatment purposes - most nearly approximates a 70 percent rating.  The Board has considered the lay and medical evidence of the occupational and social impairment.  The Board finds that the Veteran's impairment is contemplated by the 70 percent rating when considering the frequency, severity, and duration of these symptoms.  The basis of the grant rests on the finding that the symptoms that were the basis of the prior grant of 70 percent have been present throughout the appellate period.


ORDER

An initial 70 percent rating for major depressive disorder with PTSD is granted throughout the appeal period (effective the date of service connection, February 16, 2011), subject to the laws and regulations governing the payment of monetary benefits.



REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding the remaining issues on appeal.

The Veteran testified that her most recent June 2014 VA examination did not reflect the severity of her cervicogenic migraines; therefore, a new examination should be provided on remand.

During the June 2014 PTSD examination, the Veteran suggested that she was unemployable due to her PTSD.  She reiterated that she was unemployed during her March 2018 Board hearing.  Therefore, she should be given another opportunity to attend an examination to assess her employability.

Accordingly, the case is REMANDED for the following action:

1. Update VA treatment records.

2. After completing directive (1), the AOJ should arrange for a VA examination by a qualified medical professional to ascertain the current nature and severity of her service-connected cervicogenic migraines.  All indicated studies should be performed if deemed necessary by the examiner for evaluation under the pertinent rating criteria.

The examiner should identify all symptoms and impairment associated with the Veteran's cervicogenic migraines, noting their frequency and severity.

Examination results should be clearly reported.

3. After completing directives (1)-(2), the AOJ should provide the claims file to an appropriate medical professional(s) to assess the impact her service-connected disabilities have on her employability.

The Veteran's record must be reviewed by the examiner(s) in conjunction with the file review(s).

Upon review of the record, the examiner(s) should provide discussion of the impact the Veteran's major depressive disorder with PTSD, degenerative disc disease of the cervical spine with bilateral upper extremity neuropathy, bilateral metatarsalgia with heel spurs and hammer toe, and cervicogenic migraines (but not her age or any non-service connected disabilities) have on her ability to engage in substantially gainful employment consistent with her education and experience for the entire appellate period.

The examiner(s) should describe the types of employment that would be precluded by the service-connected disabilities and the types of employment, if any, that remain feasible.  The examiner should specifically comment on the Veteran's June 2014 VA examination attributing unemployability to PTSD.

4. The AOJ should then review the obtained VA examination reports to ensure that the opinions contained therein are responsive to the questions posed.

5. The AOJ should then review the record and readjudicate the claims on appeal.  If any issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


